        Case 1:18-cr-10154-DPW Document 261 Filed 02/12/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                  CRIMINAL No. 1:18-cr-10154-DPW-2

        v.

 M. JAY HEROD,
 KENNETH STROMSLAND

        Defendant


                 GOVERNMENT'S ASSENTED-TO MOTION TO FILE ITS
                     SENTENCING SUBMISSIONS UNDER SEAL

       The United States hereby moves, pursuant to Local Rule 7.2, for leave to file its

Sentencing submissions under seal. The United States’ Sentencing Memorandum and

Attachments include references to sensitive issues that should be protected from public

disclosure. Defendants Herod and Stromsland have assented to this Motion to file these

submission under seal.



                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                     By:     /s/ Sara Miron Bloom
                                             SARA MIRON BLOOM
                                             LESLIE WRIGHT
                                             Assistant United States Attorneys
                                             John Joseph Moakley United States Courthouse
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3265

Dated: February 12, 2020
        Case 1:18-cr-10154-DPW Document 261 Filed 02/12/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/ Sara Miron Bloom
                                             Sara Miron Bloom
                                             Assistant United States Attorney



Date: February 12, 2020




                                                 2
